Exhibit 10.13

 

EXECUTION VERSION

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT, dated as of June 11, 2019 (as amended, modified or
supplemented from time to time, this “Agreement”), is entered into by and
between AMYRIS, INC., a Delaware corporation (the “Company”), and Foris
Ventures, LLC, a Delaware limited liability company (the “Lender”).

 

RECITALS

 

    A.  Subject to the terms and conditions hereof, the Lender has agreed to
purchase from the Company, and the Company has agreed to sell to the Lender, an
unsecured promissory note (the “Note”) in the form attached hereto as Exhibit A
having an aggregate principal amount of Eight Million Five Hundred Thousand
Dollars ($8,500,000).

 

AGREEMENT

 

    NOW THEREFORE, in consideration of the representations, warranties, and
conditions set forth below, the parties hereto, intending to be legally bound,
hereby agree as follows:

 

    1.  Purchase and Sale of the Note.  The sale and purchase of the Note shall
take place at such place and time as the Company and the Lender may determine,
but in no event later than June 12, 2019 (the “Closing”). At the Closing, the
Company will deliver to the Lender the Note, against receipt by the Company of
Eight Million Five Hundred Thousand Dollars ($8,500,000) in immediately
available funds. The Note will be registered in the Lender’s name in the
Company’s records.

 

   2.  Representations and Warranties of the Company.  The Company represents
and warrants to the Lender as of the date hereof and as of the Closing that:

 

(a)Due Incorporation, Qualification, etc.  The Company (i) is a corporation duly
organized, validly existing and in good standing under the laws of Delaware;
(ii) has the power and authority to own, lease and operate its properties and
carry on its business as now conducted; and (iii) is duly qualified, licensed to
do business and in good standing as a foreign corporation in each jurisdiction
where the failure to be so qualified or licensed could reasonably be expected to
have a Material Adverse Effect.

 

(b)Authority.  The execution, delivery and performance by the Company of this
Agreement and the Note and the consummation by the Company of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate actions on the part of the Company.

 

(c)Enforceability.  This Agreement and the Note have been duly executed and
delivered by the Company and constitute a legal, valid and binding obligation of
the Company, enforceable against the Company in accordance with its respective
terms, except in each case as may be limited by bankruptcy, insolvency or other
laws of general application relating to or affecting the enforcement of
creditors’ rights generally and general principles of equity.

 

(d)Non-Contravention.  The execution and delivery by the Company of this
Agreement and the Note and the performance and consummation by the Company of
the transactions contemplated hereby and thereby do not and will not (i) violate
the certificate of incorporation or bylaws of the Company or any judgment,
order, writ, decree, statute, rule or regulation applicable to the Company;
(ii) violate any provision of, or result in the breach or the acceleration of,
or entitle any other Person to accelerate (whether after the giving of notice or
lapse of time or both), any mortgage, indenture, agreement, instrument or
contract to which the Company is a party or by which it is bound except to the
extent such violation, breach or acceleration could not reasonably be expected
to result in a Material Adverse Effect; or (iii) result in the creation or
imposition of any lien upon any property, asset or revenue of the Company or the
suspension, revocation, impairment, forfeiture, or nonrenewal of any permit,
license, authorization or approval applicable to the Company, its business or
operations, or any of its assets or properties except to the extent such
suspension, revocation, impairment, forfeiture or nonrenewal could not
reasonably be expected to have a Material Adverse Effect. The Company is not in
breach of any mortgage, indenture, agreement, instrument or contract to which
the Company is a party or by which it is bound except to the extent such
violation, breach or acceleration could not reasonably be expected to result in
a Material Adverse Effect.

 



 

 

 

(e)Approvals.  No consent, approval, order or authorization of, or registration,
declaration or filing with, any governmental authority or other Person is
required in connection with the execution and delivery by the Company of this
Agreement and the Note and the performance and consummation by the Company of
the transactions contemplated hereby and thereby, except for those already
obtained or those that will be obtained prior to the Closing.

 

(f)Tax Returns and Payments. The Company has timely filed all required tax
returns and reports, and the Company has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by the Company
except to the extent such taxes are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, so long as such
reserve or other appropriate provision, if any, as shall be required in
conformity with GAAP shall have been made therefor.

 

(g)Litigation. There are no actions or proceedings pending or threatened in
writing by or against the Company except for such actions or proceedings that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

(h)Full Disclosure. No written representation, warranty or other statement of
the Company in any certificate or written statement given to Lender by the
Company in connection with this Agreement or the Note, as of the date such
representation, warranty, or other statement was made, contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained in the certificates or written statements not
misleading in light of the circumstances under which they were made.

 

   3.  Representations and Warranties of the Lender.  The Lender represents and
warrants to the Company as of the date hereof and as of the Closing that:

 

(a)Due Incorporation, Qualification, etc.  The Lender (i) is a limited liability
company duly organized, validly existing and in good standing under the laws of
Delaware; and (ii) has all requisite power to execute and deliver this Agreement
and to carry out and perform its obligations under the terms of this Agreement.

 

(b)Authority.  The execution, delivery and performance by the Lender of this
Agreement and the consummation by the Company of the transactions contemplated
hereby and thereby have been duly authorized by all necessary corporate actions
on the part of the Lender.

 



 2 

 

 

(c)Enforceability.  The Lender has full legal capacity, power and authority to
execute and deliver this Agreement and to perform its obligations hereunder.
This Agreement is a valid and binding obligation of the Lender, enforceable in
accordance with its terms, except as limited by bankruptcy, insolvency or other
laws of general application relating to or affecting the enforcement of
creditors’ rights generally and general principles of equity.

 

(d)Securities Law Compliance.   The Lender is purchasing the Note for its own
account for investment, not as a nominee or agent, and not with a view to, or
for resale in connection with, the distribution thereof. Lender has received or
has had full access to all of the information necessary and appropriate to make
an informed investment decision. The Lender is an accredited investor as such
term is defined in Rule 501 of Regulation D under the Securities Act. The Lender
acknowledges that it can bear the economic risk of the investment the Note.

 

(e)Approvals. No consent, approval, order or authorization of, or registration,
declaration or filing with, any governmental authority or other Person is
required in connection with the execution and delivery by the Lender of this
Agreement and the performance and consummation by the Lender of the transactions
contemplated hereby and thereby, except for those already obtained.

 

(f)Non-Contravention.  The execution and delivery by the Lender of this
Agreement and the performance and consummation by the Lender of the transactions
contemplated hereby do not and will not (i) violate the organizational documents
of the Lender or any judgment, order, writ, decree, statute, rule or regulation
applicable to the Lender; or (ii) violate any agreement to which the Company is
a party or by which it is bound.

 

    4.  Conditions to Obligations of the Lender.  The Lender’s obligations
hereunder are subject to the fulfillment, on or prior to the Closing, of all of
the following conditions, any of which may be waived in whole or in part by the
Lender:

 

(a)Representations and Warranties.  The representations and warranties made by
the Company in Section 2 hereof shall have been true and correct when made, and
shall be true and correct as of the Closing.

 

(b)Governmental Approvals and Filings.  The Company shall have obtained all
governmental approvals required in connection with the sale and issuance of the
Note.

 

(c)Legal Requirements.  At the Closing, the sale and issuance by the Company,
and the purchase by the Lender, of the Note shall be legally permitted by all
laws and regulations to which the Lender or the Company is subject.

 

(d)Transaction Documents.  The Company shall have duly executed and delivered to
the Lender this Agreement and the Note.

 

    5.  Conditions to Obligations of the Company.  The Company’s obligations
hereunder are subject to the fulfillment, on or prior to the Closing, of all of
the following conditions, any of which may be waived in whole or in part by the
Company:

 

(a)Representations and Warranties.  The representations and warranties made by
the Lender in Section 3 hereof shall be true and correct when made, and shall be
true and correct as of the Closing.

 



 3 

 

 

(b)Governmental Approvals and Filings.  The Lender shall have obtained all
governmental approvals required in connection with the sale and issuance of the
Note.

 

(c)Legal Requirements.  At the Closing, the sale and issuance by the Company,
and the purchase by the Lender, of the Note shall be legally permitted by all
laws and regulations to which the Lender or the Company are subject.

 

(d)Purchase Price.  The Lender shall have delivered to the Company Eight Million
Five Hundred Thousand Dollars ($8,500,000) in immediately available funds.

 

    6.   Definitions.  As used in this Agreement, the following capitalized
terms have the following meanings:

 

“Material Adverse Effect” means a material adverse effect, individually or in
the aggregate, upon the business, properties, tangible and intangible assets,
liabilities, operations, prospects, financial condition or results of operation
of the Company or the ability of the Company to perform its obligations under
this Agreement.

 

“Obligations” means all loans, advances, debts, liabilities and obligations,
howsoever arising, owed by the Company to the Lender under the Note of every
kind and description (whether or not evidenced by any note or instrument and
whether or not for the payment of money), now existing or hereafter arising
under or pursuant to the terms of the Note, including all principal, interest,
fees, charges, expenses, attorneys’ fees and costs and accountants’ fees and
costs chargeable to and payable by the Company thereunder, in each case, whether
direct or indirect, absolute or contingent, due or to become due, and whether or
not arising after the commencement of a proceeding under Title 11 of the United
States Code (11 U.S.C. Section 101 et seq.), as amended from time to time
(including post-petition interest) and whether or not allowed or allowable as a
claim in any such proceeding.

 

“Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a joint venture or other entity or a
governmental authority.

 

    7.  Miscellaneous.  

 

(a)Waivers and Amendments.  Any provision of this Agreement may be amended,
waived or modified only upon the written consent of the Company and the Lender.

 

(b)Governing Law.  This Agreement and all actions arising out of or in
connection with this Agreement shall be governed by and construed in accordance
with the laws of the State of California, without regard to the conflicts of law
provisions of the State of California.

 

(c)Survival.  The representations, warranties, covenants and agreements made
herein shall survive the execution and delivery of this Agreement.

 

(d)Successors and Assigns.  Subject to the restrictions on transfer described in
Sections 7(e) below, the rights and obligations of the Company and the Lender
hereunder and under the Notes shall be binding upon and inure to the benefit of
the successors, assigns, heirs, administrators and transferees of the parties.

 

(e)Assignment by the Company; Assignment by the Lender.  Neither this Agreement
nor the Note nor any of the rights, interests or obligations hereunder or
thereunder may be assigned, by operation of law or otherwise, in whole or in
part, by the Company without the prior written consent of the Lender. The Lender
will not assign, by operation of law or otherwise, this Agreement or the Note or
any of its rights, interests or obligations hereunder or thereunder without the
prior written consent of the Company.

 



 4 

 

 

(f)Entire Agreement.  This Agreement and with the Note constitute the full and
entire understanding and agreement between the parties relating to the subject
matter hereof and thereof and supersede any previous written or verbal
agreements between the parties with regard to the subject matter hereof and
thereof.

 

(g)Notices.  Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
delivered personally or by commercial delivery service, or sent via telecopy
(receipt confirmed) to the parties at the following addresses or telecopy
numbers (or at such other address or telecopy numbers for a party as shall be
specified by like notice):

 

If to the Company, to:

 

Amyris, Inc.
5885 Hollis St., Ste. 100
Emeryville, CA 94608
Attention:

 

If to the Lender, to:

 

Foris Ventures, LLC

Attention:

JEMA Management LLC

751 Laurel St. #717

San Carlos, CA 94070-3113

 

(h)Severability of this Agreement.  If any provision of this Agreement shall be
judicially determined to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

(i)Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall be deemed to
constitute one instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 



 5 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their proper and duly authorized officers as of the date and
year first written above.

 



  COMPANY:             AMYRIS, INC.             By: /s/ Kathleen Valiasek    
Name: Kathleen Valiasek     Title: Chief Business Officer           LENDER:    
        FORIS VENTURES, LLC           By: /s/ Barbara Hager     Name: Barbara
Hager     Title: Manager  



 

 

 

 

 

 

 

 

 

